Citation Nr: 1210362	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-50 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the reduction of a disability evaluation for chondromalacia of the right knee, from 30 percent to 10 percent, effective September 1, 2009, was proper.

2.  Whether the reduction of a disability evaluation for chondromalacia of the left knee, from 30 percent to 10 percent, effective September 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and friend



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981, and from June 1986 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Board denied the claims at issue.  The Veteran appealed.  In September 2011, the United States Court of Appeals for Veterans Claims granted a joint motion for vacatur and remand.  

At an October 2010 videoconference hearing the appellant contended that his disability was worse than was reflected at his March 2009 VA examination.  This statement represents a new claim of entitlement to an increased rating.  This claim, however, has yet to be adjudicated by the RO.  Accordingly, it is referred to the RO for immediate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of the joint motion granted by the Court further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall secure all VA treatment records from the Anderson, South Carolina, VA outpatient clinic for the period between May 2007 and April 2009, and since September 2009.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must undertake any other indicated development and then readjudicate the issues noted on the title page of this remand.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


